*80On December 10, 2008, the defendant was sentenced to ten (10) years in the Montana State Prison, with two (2) years suspended, for the offense of Assault on a Peace Officer or Judicial Officer, a felony. This sentence shall run consecutive to the sentence imposed in DC-07-152.
On November 12, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Bert Certain. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 12th day of November, 2009.
DATED this 25th day of November, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Hon. Richard Simonton.